NEWS RELEASE OTC BB: VCTPF June SHAREHOLDERS APPROVE CORPORATE RESTRUCTURING Valcent Products Inc. (the “Company”, or “Valcent”) announces that it is in the process of restructuring both its equity and debt as it continues its aggressive Verticrop™ worldwide sales and marketing program. A reverse share consolidation was approved at a shareholders meeting held on June 22, 2009 where 18 old shares will be replaced with 1 new share. The consolidation will take effect subject to regulatory approval whereby the Company will reduce the number of shares issued and outstanding from 591,094,636 shares to32,838,591 shares, which includes 29,829,451 post consolidated shares for settlement ofUS $11,105,780 of debt. These shares for debt are subject to an eighteen month Lockup Agreement with staged releases beginning January 1, 2010. As previously reported the Company has raised US $2,000,000 for 16,000,000 post consolidation shares which will increase the number of shares issued to a total of 48,838,591. The Global economic recession has had an impact on Valcent, as it has on many companies, including those in the algae bio-fuel sector. At this time the Company is evaluating third party involvement from academia as well as partnership initiatives for Vertical Algae Technology. Valcent remains committed to its algae bio-fuel research program. If you would like further information on the corporate restructuringand the Company please email info@valcent.net, or call one of representatives as listed below. Contacts: Investor Relations Media Relations Gerry Jardine or Mike Parker
